Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the limitations in the independent claims 1, 9 and 16 especially limitations “determining, by the computer processor, an experience level of the user by analyzing past search history of the user and activity of the user; identifying, by the computer processor, a plurality of curated online research archives stored in a database that match the one or more keywords and the one or more tags, wherein each of the plurality of curated online research archives is associated with a research topic and comprises a list of websites ordered to indicate a progression in research from a broad concept to a narrow concept, the websites having been added to the curated online research archive by one or more other users as being relevant to the research topic associated with the curated online research archive; ranking, by the computer processor, each of the plurality of curated online research archives based on a relevancy of the curated online research archive to the one or more keywords, the one or more tags, and the experience level of the user; providing, by the computer processor, the ranked plurality of curated online research archives for display in a user interface on the computing device” in claim 1, “creating a curated online research archive, wherein the curated online research archive comprises a list of websites, the method comprising: receiving, by a computer processor, a title 
Dependent claims 2-8, 10-15 and 19-20 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-15 and 19-20 are considered allowable over the art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        9/10/2021



/ALEX GOFMAN/Primary Examiner, Art Unit 2163